Citation Nr: 1626860	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  14-26 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

G. Wasik, Counsel












INTRODUCTION

The Veteran served on active duty from November 1989 to May 1990.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA)  Regional Office (RO) located in Atlanta, Georgia.



FINDING OF FACT

The preponderance of the probative evidence demonstrates that the Veteran does not currently have a back disability and did not have one at any time during the appeal period.  


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §  1110 (West 2015); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that VA's duty to assist the Veteran has been satisfied.  The service treatment records have been obtained and associated with the claims file.  No post-service medical records of the Veteran have been associated with the claims file.  Significantly, the Veteran has not identified any outstanding evidence (medical or otherwise) that could be obtained to substantiate the claim.  The Board is unaware of any such evidence.  The Veteran has been afforded an appropriate VA examination.  In addition to examining the Veteran, the examiner viewed his pertinent history.  The examiner provided an etiology opinion pertaining to the Veteran's back claim and supported the etiology opinion with an adequate rationale.  The Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

Accordingly, the Board will address the merits of the Veteran's claim.

Service connection criteria

In September 2012, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for a back disorder.  He indicated that the disorder began in January 1990.  In July 2013, the RO denied service connection for a back condition.  The Veteran has perfected an appeal with this rating decision which denied service connection for a back disorder.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

There is evidence of record indicating that the Veteran sought treatment for a back disorder during active duty.  The service treatment records reveal that clinical examination of the Veteran's spine was determined to be normal at the time of the September 1989 entrance examination.  The Veteran denied having or ever having had recurrent back pain on the Report of Medical History he completed in September 1989.  However, in January 1990, a clinical record reveals that the Veteran reported back pain as a result of falling into a fox hole.  He informed the clinician that he had been in a motor vehicle accident in September 1989.  Physical examination was conducted.  The assessment was mechanical low back pain.  A service treatment record indicates that, in April 1990, the Veteran informed a clinician he had had four months of constant low back pain.  The Veteran had been in a motor vehicle accident six months prior and saw a chiropractor.  Physical examination was conducted.  The assessment was chronic low back pain.  In May 1990, the Veteran sought treatment for chronic low back pain.  He had been seen two weeks prior with the same complaints.  

The Board finds that, while there is evidence of complaints of back pain during active duty, service connection for a back disorder must be denied as there is no competent evidence of the presence of a back disorder during the appeal period.  

No post-service clinical records have been associated with the claims file.  The Veteran has submitted a statement indicating that he did not have insurance nor transportation to get to a hospital.  He has not informed VA of the existence of any post-service medical evidence.  
The only evidence of record which indicates that the Veteran has or had a back disorder during the appeal period is the Veteran's own allegations.  As a lay person, the Veteran's reports of symptomology he experiences through his senses is entitled to some probative weight.  The Board finds, however, that the Veteran's allegations that he has a current back disorder is outweighed by other evidence of record.  

On VA examination in July 2013, the examiner determined that the Veteran did not have and never had a diagnosis of a thoracolumbar (back) condition.  The Veteran informed the examiner that the date of onset of his back symptoms was in December 1989 during boot camp and that the condition had remained the same since that time.  X-rays were interpreted as revealing a normal lumbar spine.  The examiner noted that there was no X-ray evidence documenting the presence of arthritis or a vertebral fracture.  The examiner opined that the Veteran did not have a back disorder as no pathology was found to render a back diagnosis and that there was no link between a current back disorder and active duty.  The rationale provided was that there was no current diagnosis of a back disorder.  The examiner also noted that there was an approximate 23 year gap from the time of the last back complaint in service until the 2013 VA examination which does not establish a longitudinal trend of subjective complaints and objective findings.  Therefore, in consideration of no current diagnosis and temporal relationships, it is less likely than not that the claimed back condition was service connected.  

The Board places greater probative weight on the findings included in the report of the 2013 VA examination over the Veteran's lay reports of experiencing  back pain.  The medical evidence was based on a physical examination of the Veteran (including X-ray examination) which failed to document any back pathology.  The opinion that the Veteran did not have a back disorder is based on objective evidence which was evaluated by a health care professional.  The Board finds this medical evidence is more probative than the Veteran's self-reported symptomology.  The Veteran is competent to report perceived symptoms, such as pain, but he is not competent to determine the etiology of those symptoms.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007) (holding that some disabilities are not capable of lay observation).  Where there is no disability, there can be no entitlement to compensation.  See Brammer v. Derwinski, 3 Vet. App. 223, 225. (1992).  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001).  As the Veteran does not have a current disability of the back at any time during the claim period, there is no back disability that can be related to service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowski v. Shinseki, 26 Vet. App. 289 (2013).  Absent a current disability, the claim of entitlement to service connection for a back disability must be denied.  The evidence of record shows that the Veteran does not have a diagnosed disability of the back that is a result of his military service. 

The preponderance of the evidence is against the Veteran's claim for a back disability, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  Thus, the claim will be denied. 


ORDER

Entitlement to service connection for a back disability is denied.


____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


